Harris, Justice.
The plaintiff is entitled to costs, if, according to section 54 of the Code, a court of a justice of the peace had no jurisdiction of the action. That section declares that no justice of the peace shall have cognizance of a matter of account where the sum total of the accounts of both parties, proved to the satisfaction of the justice, shall exceed four hundred dollars.
In this case the plaintiff only claimed the sum of $95,85, with interest from the 23d of June, 1849. He admitted, in his complaint that the residue of the note had been paid by the application of the balance due from him to the defendant for board. The defendant insisted that this amount, instead of being $102,48, as stated by the plaintiff, was in fact, enough to satisfy the whole amount of the plaintiff’s claim. Upon the trial the defendant succeeded in proving that he was entitled to be allowed $191, instead of the sum admitted by the plaintiff, besides interest. Thus he reduced the claim of the plaintiff from the amount specified in the complaint, to the trifling sum reported by the referee. The only matter in dispute was the amount to be allowed to the defendant for board, &c. It is in no sense true, therefore, that the sum total of the accounts of both parties, proved on the trial, exceeded $400. The question to be tried was whether the plaintiff should recover the balance alleged by him to he due on his note, or any less sum. The only account- 'proved upon the trial was the defendant’s claim, amounting with interest, to $253,48. This, with the plaintiff’s demand, was not sufficient in amount to deprive a justice of the peace of jurisdiction. (See Matteson agt. Bloomfield, 10 Wend. 556, and the case ex parte Mills, in note.)
The motion is therefore denied with costs.